Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00717-CR

                                Carlos GUTIERREZ Jr.,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                  From the County Court at Law No 2, Bell County, Texas
                              Trial Court No. 2C-11-01586
                      The Honorable John Mischtian, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 13, 2013.


                                            _____________________________
                                            Patricia O. Alvarez, Justice